471 F.2d 296
UNITED STATES of America, Plaintiff-Appellee,v.Victor Manuel CAMPOS, Defendant-Appellant.
No. 72-2050.
United States Court of Appeals,Ninth Circuit.
Dec. 20, 1972.

J. David Franklin, San Diego, Cal., for defendant-appellant.
Harry D. Steward, U. S. Atty., Stephen G. Nelson, Stephen W. Peterson, Asst. U. S. Attys., San Diego, Cal., for plaintiff-appellee.
Before HUFSTEDLER and TRASK, Circuit Judges, and ANDERSON, District Judge.*
PER CURIAM:


1
Victor M. Campos appeals from a judgment of conviction for violation of 21 U.S.C. Secs. 952, 960 and 963, illegal importation of a controlled substance, and for violation of 21 U.S.C. Sec. 841(a)(1), possession of a controlled substance with intent to distribute.  We affirm.


2
On December 15, 1971, appellant's vehicle was referred to secondary inspection at the regular San Clemente checkpoint.  When the agent approached the vehicle to ascertain citizenship of the occupants, he detected the odor of marihuana.  A subsequent search of the vehicle revealed several concealed kilos of marihuana in the car.


3
The stop and the brief detention of the vehicle at an authorized immigration vehicle checkpoint were valid without regard to either an articulable basis for suspicion of illegal conduct or probable cause.  United States v. Aranda, 457 F.2d 761 (9th Cir. 1972); Fernandez v. United States, 321 F.2d 283 (9th Cir. 1963).  When the agent detected the odor of marihuana, he then had probable cause to conduct the search.  Fumagalli v. United States, 429 F.2d 1011 (9th Cir. 1970).


4
Campos argues that an observation of his car by different agents two hours before the checkpoint encounter provided the agents no foundation for a stop or detention.  We do not reach the question because, even if he were right, the Government did not need that justification to validate the stop or the brief detention made in this case.


5
Judgment affirmed.



*
 Honorable J. Blaine Anderson, United States District Judge for the District of Idaho, sitting by designation